AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information from the Google Account associated with e-mail
addresses: bensonjefferyS30@gmail.com and
jefferybenson6@gmail.com, stored at premises owned by
Google.

Case No. 2a-MI-75~

 

ee eee es

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
CJ contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 2113(a), 2113(d), 924(c), and 2

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

fs. oe ym —

Applicant's signature

FBI Special Agent Mary Davidson Dan \ «| Ee bad

Printed Name and Title

Sworn to before me and signed in my presence: I, i i Z h
Date: 4 n/ vO 20 ff

 

 

Judge’s signatur

 
   

Printed Name and sa
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Daniel Gartland, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a Google Account is stored at premises controlled by Google, Inc.,
(“Google”) a provider of electronic communication service, located at 1600 Amphitheater
Parkway, Mountain View, California 94043. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application for
| a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google -
to disclose to the government information further described in Attachment B. |

2. lama Special Agent for the F ederal Bureau of Investigation (FBJ), and have been
so employed since May 2018. Since October 2018, I have been assigned to FBI’s Milwaukee Area
Violent Crimes Task Force.’ This Task Force is a mmulti-jurisdietional law enforcement entity
charged with investigating violations of Federal law, including bank robberies, commercial
robberies and other violent crime matters, defined under Title 18 of the United States Code. I have
been trained in a variety of investigative and legal matters, including the topics of Fourth
Amendment searches, the drafting of search warrant affidavits, and probable cause. I have assisted
in criminal investigations, participating in surveillance, interviews, and debriefs of arrested
subjects. As a result of this training and investigative experience, I have learned how and why
violent actors typically conduct various aspects of their criminal activities.

3. . This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

Case 2:20-mj-00075-WED_ Filed 03/13/20 Page 2 of 14 Document 1
4. Based on the facts set forth in this affidavit, there is probable cause that Jeffrey
Benson, Edward Beard, and others were involved in the armed bank: robbery at Prime Financial
‘Credit Union, 1923 West Oklahoma Avenue, in Milwaukee, Wisconsin on September 13, 2019,
in violation of Title 18, United States Code, Sections 2113(a) and (d), 924(c), and 2. |

5. Based on my training and experience and the facts as set forth in this affidavit, there
is probable ‘cause to search the information described in Attachment A for evidence of the
September 13, 2019 bank robbery, as further described in Attachment B.

JURISDICTION

6. . This Court has jurisdiction to issue the requested warrant because it is “g court of
competent jurisdiction” as defined by 18 U.S.C. § 271 1. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q). |

PROBABLE CAUSE |

7. On September 13, 2019, two male subjects committed an armed robbery of Prime
; Financial Credit Union, a federally insured financial institution located at 1923 West Oklahoma
Avenue, in Milwaukee, Wisconsin. The subjects entered the credit union at approximately 11:19
a.m. Subject He) brandished two semi-automatic handguns, one in’ each. hand, and ordered
customers and employees to the floor. Subj ect #2 climbed over the teller counter and obtained cash
froxn three teller drawers.~ The subjects then exited the credit union with approximately $16,1 12
in U.S. currency. | |

8. Subject #1 was described as a black male with a slender. build. The subject was °

wearing a dark knit hat, dark sunglasses, white mask, dark navy jacket, white latex gloves, grey

Case 2:20-mj-00075-WED Filed 03/13/20 Page 3of14 Document 1
sweatpants, and grey Vans shoes. Subject #1 brandished an all-black semi-automatic handgun and
| a silver-over-black semi-automatic handgun.

9. — Subject’ #2 was described as a black male with a heavy build. The subject was
wearing a red True Religion “puffer’-style winter coat with the hood up and horseshoe logo on the

“left breast, white mask, dark pants, black shoes, and blue latex gloves.

10, The credit union surveillance footage captured the. activity described above. In
addition, the footage shows a black Chevrolet Trailblazer travel through the alley adjacent to the
credit union in a northbound direction. The Trailblazer backed into a parking space along the alley.
Both subjects emerged from the area where the car parked and walked to the credit union.

11. ‘Investigators obtained nearby surveillance footage from 3130 South 20th Street, an
apartment building next to the Prime Financial Credit Union. The video shows the alley adjacent
to the credit union. In the minutes ‘prior to the robbery, the video showed : a black Chevrolet

Trailblazer (hereinafter “Trailblazer”) traveling northbound in the alley from Euclid Avenue, :
_ headed in the direction of the credit union. The Trailblazer had a luggage rack and no front plate.

12. Investigators obtained video from Milwaukee County Transit System (MCTS)
buses traveling in the 3100 block of South 20th Street and 1900 block of West Oklahoma Avenue
just before and during the robbery. The footage shows the same Trailblazer, with a luggage rack
and all other distinct features, going south past the credit union at least twice, essentially looping

around the credit union prior tothe robbery. During one such loop, the Trailblazer was seen
| traveling with a tan Chevrolet Malibu (hereinafter “Malibu”) and light blue or green Toyota Prius
(hereinafter “Prius”) prior to the robbery. The group of vehicles passed the credit union ‘from

multiple directions and were seen traveling together on multiple surveillance cameras. Based upon

Case 2:20-mj-00075-WED Filed 03/13/20 Page 4of14 Document 1
my training and experience, the occupants of the three vehicles were casing the credit union prior
to the robbery. | |

13. . At 11:08 a.m., the vehicles are observed:on video from MCTS bus number 5175.
The Malibu is observed with. Wisconsin vehicle registration plate AGB3884 affixed to the front
and rear of the vehicle. The Prius is observed with Illinois vehicle registration plate X291694
affixed to the front and rear ‘of the vehicle. The Trailblazer is observed with Wisconsin vehicle
registration plate AFF1865 affixed to the rear of the vehicle. At the time the Prius passed bus
number 5175, the driver of the vehicle is wearing a red puffer-style jacket, consistent with the
jacket worn by Subject #2 in the robbery.

14. In the minutes prior to the robbery, the credit union surveillance video captured the
Trailblazer (headed south) crossing the intersection of South 20" Street and West Oklahoma
avenue after bus number 5188 crosses the intersection. A vehicle traveling in front of the
Trailblazer, and similar in appearance to the Malibu, tured left onto West Oklahoma Avenue
(headed east). At 11:17 am., the Trailblazer is observed on video from bus number 5188, but
there was no longer a license plate affixed to the rear of the vehicle. At that time, the Trailblazer
was again headed ina southbound direction and made a left turn (headed east) onto Euclid Avenue. .
The Trailblazer then turned left (northbound) into the alley that runs adjacent to the credit union.
At the time the Trailblazer passed bus number 5188, the front passenger window was partially
down, and the footage shows a black male passenger sitting in the front passenger seat. Based on -
my training and experience, the driver of the Malibu was conducting surveillance of the Credit

Union during the robbery.

Case 2:20-mj-00075-WED Filed 03/13/20 Page 5 of 14 Document 1

i
15. Illinois vehicle registration X291694 listed to a green 2014 Toyota Prius. The Prius
was reported stolen from 603 Vel R. Phillips Avenue, in Milwaukee, on September 13, 2019, at
approximately 8:25 a.m. The Prius was recovered on September 25, 2019.

16. | Wisconsin vehicle registration plate AGB3884 listed toa brown 2020 Chevrolet
- Malibu. The registered owner of the vehicle was EAN Holdings, LLC, doing business as
Enterprise Rent-a-Car. Records obtained from Enterprise Rent-a-Car show that Albert Conley
(XX/XX/1967) rented the Malibu at 10:11 p.m. on September 12, 2019. The Malibu was returned
- to Enterprise on September 13, 2019 prior to 10:00 pm. The Malibu was rented from and returned
to the Enterprise Rent-a-Car location at the Milwaukee Airport. Conley provided cellular telephone
number 816-605-0619 and landline telephone 81 6-229-0976 when he rented the vehicle.

17. Wisconsin vehicle registration plate AFF1865 listed to a black 2007 Chevrolet
‘Trailblazer. The registered owner of the vehicle was J effrey Benson. Benson’s cellular telephone _
is listed as 414-856-6621 with Wisconsin Department of Corrections, Probation and Parole. On
September 25, 2019, investigators observed Benson driving the Trailblazer. While under
surveillance, he drove the car to 4556 North n° Street, Milwaukee, and entered the residence.
Law enforcement officers observed Benson at that residence on several other occasions as well.

18. Investigators obtained a Wisconsin state search warrant for the historical cellular
tower location data associated with telephone number 414-856-6621, which was determined to be
- Jeffrey Benson’s telephone number. On the date of the robbery, the telephone connected with
towers that served an area near 4556 North 71st Street from 2:31 a.m. to 7:58 a.m. At 10:50 a.m.,
the telephone connected with a tower located at 1568 West Pierce Street, Milwaukee, WI, which

is approximately 2.7 miles from the victim credit union. Prior to the robbery, at 11:09 a.m., the

‘ telephone connected with a tower that serves an area including the credit union. The robbery

5

Case 2:20-mj-00075-WED Filed 03/13/20 Page 6 of 14 Document 1
occurred at approximately 11:19 a.m. After the robbery, at 11:25 a.m., the phone connected with .
a tower located approximately 1.5 miles from the credit union at 3003 West Cleveland Avenue.
At 11:47 a.m., the phone again connected with a tower serving the area of 4556 North 71st Street.

19. Further, according to the phone records for telephone number 414-856-6621, the

"user was using a cell phone with IMEI 359461090413528 on September 13, 2019.

20. On October 8, 2019, Benson was observed entering Check ‘n Go, W182 N9606
Appleton Avenue, Suite 106, Germantown, WI. Benson provided Check ‘n Go with the mobile
telephone number 414-856-6621 and email address bensonjeffery530@gmail.com. As Benson.
exited the location, he was observed speaking on a cellular telephone.

21. _ On October 13, 2019, law enforcement officers observed Benson driving the
Trailblazer. Law enforcement officers followed Benson south to the border of Wisconsin and
Illinois. Based upon information collected from a GPS tracking device, observations of law
enforcement officers, and lease documents, Benson moved to Georgia. Edward Beard
(XX/KX/ 1961) and other associates of Jeffrey Benson assisted him in loading his belongings into
vehicles and driving to Georgia.

22. A federal grand jury returned a one-count indictment against Jeffrey Benson
‘charging him with the Prime Financial Credit Union robbery on September 13, 2019, in United
States v.. Benson, Case No. 19-CR-243 (JPS). Benson was arrested pursuant to a federal attest
warrant on December 4, 2019, in Conyers, Georgia. Soon after Benson’s arrest, law enforcement

located the Trailblazer in Conyers, Georgia at Bama Boys Towing. Rockdale County Sheriff
reports noted that the Trailblazer was discovered abandoned after crashing into a fence on October

23, 2019. On October 24, 2019, Benson signed the title to the Trailblazer over to Bama Boys

Towing.

Case 2:20-mj-00075-WED_ Filed 03/13/20 Page 7 of 14 Document 1
23. A search warrant was conducted on Benson’s residence in Georgia, including
forensic downloads of his cellular telephone, with telephone number 414-856-6621, and Virginia
Jones cellular telephone, with telephone number 720-290-0895. Benson’s cellular telephone was |
an Android device, with IMEI 359461090413528. A download of the device reflected that the
user had done a factory reset of the device, erasing much of the data, sometime after September
13, 2019. |

24. A download of Virginia Tones’s phone reflected that Benson used the following
email account: bensonjeffery53 0@gmail.com. |

25.. Lawenforcement obtained a federal search warrant for Benson’s Facebook records,
under the user name “Jeffery Benson.” Those records reflected that Jeffrey Benson was the
primary user of the Facebook account. The records showed that Benson had the email of

-jefferybenson6@gmail.com linked to his Facebook account. ©

26. | A search warrant was previously obtained for Google location information for the
following accounts: jeffreybenson6@gmail.com and bensonjefitey530@gmail.com. J effery
Benson has used the alias “J effery Benson” in prior interactions with law enforcement. No records
were returned for the email account of bensonjeffrey53 0@gmail.com, presumably because of the
incorrect address. Also, the records returned for jeffreybenson6@gmail.com include a Mexico
phone number, that likely corresponds to a different user.

27. A review of Virginia Jones cellular telephone included a text conversation with a
contact named, “Puna Simmons” on September 13, 2019. The conversation relates to Jones’ need
for a notary public. At 11:11 am., the conversation ends with Jones stating, “T will head over”
and an affirmative response. An image of a notarized document is captured on Jones’ cellular

telephone at 11:57 a.m. on September 13, 2019. Location data captured with the image indicate

7

Case 2:20-mj-00075-WED Filed 03/13/20 Page 8 of 14 Document 1
the picture was taken near the 4700 block of North 35" Street in Milwaukee, Wisconsin. The

picture was taken approximately 2.6 miles from Benson’s residence.

28. On January 24, 2020, Benson was interviewed by law enforcement under a federal
proffer agreement. During the interview, Benson identified Edward Beard as Subject #1 in the
Prime Financial Credit Union robbery. Benson has known Beard since childhood and knew him
to be a bank robber. Benson often refers to Beard as “Man” Benson regularly spent time with
Beard and knew him to frequently carry an all-black possibly 9mm handgun, which Benson
identified as consistent with the handgun-in Subject #1’s right hand during the robbery. “Benson
_ reported that he had Beard listed under “Ma” in his‘contacts. Cellular telephone number 414-999- |
8490 is listed as “Ma” in the contact list of Benson’s cellular telephone. During law enforcement
surveillance efforts, law enforcement officers observed Benson with Beard on multiple occasions.

29. During the interview with Benson on January 24, 2020, Benson provided the
| following information regarding the September 13, 2019 robbery of the Credit Union:

a. Benson drove in the area of the Credit Union with Beard earlier that morning, The
two traveled in a white Mercedes Benz (hereinafter “Mercedes”) registered to
Benson’s girlfriend, Virginia Jones. They conducted a surveillance route of the
credit union while following a gold-colored sedan, which Benson later identified as
the Malibu in the aforementioned bus footage. The vehicles stopped on two
occasions along the route. Albert Conley (DOB XX/XX/1967), an associate of
Beard, was driving the gold sedan and spoke with Beard at each stop. During the
drive, Beard pointed out to Benson an unoccupied, parked blue car, which Benson .

later identified as the Prius in the aforementioned bus footage.

Case 2:20-mj-00075-WED Filed 03/13/20 Page 9 of 14 Document 1
b. Benson and Beard drove back to Benson’s residence. Beard asked to borrow the
Trailblazer. Benson understood Beard would be using the vehicle as a secondary
getaway car. Beard left in the Trailblazer. Benson drove to the area of the Credit
Union a short time later in the Mercedes via 27" Street and parked near West
Kinnickinnic River Parkway and South 22"4 Street-when he saw the Trailblazer.

c. The Trailblazer was parked, with no rear registration plate, in line with the Malibu
and Prius on West Kinnickinnic River Parkway, approximately half a mile from the
Credit Union. Beard, Conley, and an unidentified individual were standing near
the vehicles. Beard was wearing clothing consistent with Subject #1 and entered
the driver seat of the Trailblazer. Albert Conley, dressed in a flannel shirt and .
khakis, entered the passenger seat of the Trailblazer. The unidentified individual
was wearing a sweater and donned a jacket consistent with the jacket worn by

_ Subject #2, and entered the rear passenger area of the Trailblazer.

d. The Trailblazer drove away in the direction of the Credit Union and returned
approximately five to six minutes later. The Trailblazer made a U-turn and again
parked in line with the Malibu and. Prius. The three occupants of the vehicle exited
with two white bags. The rear registration plate was replaced on the Trailblazer and
all three men drove away in the three cars north on South 20" Street.

e. After the three vehicles left, Benson left in the Mercedes via South 27" Street and
returned to his residence. Jones then took the Mercedes to have a leasing document
notarized, while Benson remained at the residence.

f. Benson reported that a couple days after the robbery, Beard gave him $1,000 for

‘using Benson’s Trailblazer on September 13, 2019.

9

Case 2:20-mj-00075-WED: Filed 03/13/20 Page 10 of 14 Document 1
g. Benson admitted that he was using telephone number 414-856-6621, at the time of
the robbery.
BACKGROUND CONCERNING GOOGLE ACCOUNT INFORMATION

30. In my training and experience, I have learned ‘that Google collects and retains-
location data from Android enabled mobile devices. The company uses this information for
location based advertising and location based search results, Per Google, this information is
derived from Global Position System (GPS) data, cell site/cell tower information, and Wi-Fi access
points. While the specific parameters of when this data is collected are not entirely clear, it appears
- that Google collects this data whenever one of their services is activated and/or whenever there is
an event on the mobile device such as a phone call, text messages, internet access, or e-mail access.
31. believe this data will show the movements of Benson’s mobile device during the
relevant time period, and will assist investigators with establishing patterns of movement, the
proximity of Benson’s device to the Prime Financial Credit Union on Oklahoma Avenue, and other

_ areas that may contain further evidence relevant to the ongoing criminal investigation.

CONCLUSION

32. _ Based on the forgoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on Google, who will then compile the requested records at a
time convenient to it, there exists reasonable cause to permit the execution of the requested warrant

at any time in the day or night.

10

Case 2:20-mj-00075-WED Filed 03/13/20 Page 11o0f14 Document 1
ATTACHMENT A
Property to Be Searched
Information ‘from the Google Account associated with e-mail. addresses
jefferybenson6@gmail.com and bensonjefferyS30@gmail.com, stored information at premises

owned, maintained, controlled, or operated by Google, a company headquartered in Mountain

View, California. — -

11

Case 2:20-mj-00075-WED Filed 03/13/20 Page 12 0f14 Document 1
ATTACHMENT B
Particular Things to be Seized
Location History-All location data whether derived from Global Positioning System (GPS)
' data, cell site/cell tower triangulation/trilateration, precision measurement information such as
timing advance or per call measurement data, and Wi-Fi location. Such data shall include the GPS
coordinates and the dates and times of all location recordings from the period September 11, 2019,

through September 17, 2019.

Case 2:20-mj-00075-WED Filed 03/13/20 Page 13 0f14 Document 1
CERTIFICATE OF AUTHENTICITY OF DOMESTIC
BUSINESS RECORDS PURSUANT TO FEDERAL RULE
~ OF EVIDENCE 902(11)

I, . , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained
in this declaration is true and correct. I am employed by Google, Inc., and my official title is

. Tama custodian of records for Google. I state that each of

 

the records attached hereto is the.original record or a true duplicate of the original record in the
custody of Google, and that I am the custodian of the attached records consisting of

(pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with knowledge

of those matters;

b. such records were kept in the ordinary course of a regularly conducted business

activity of Google; and ~

\

c. . such records were made by Google as a regular practice:

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date — Signature

Case 2:20-mj-00075-WED Filed 03/13/20 Page 14 of 14 | Document 1
